DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 23 in the reply filed on July 14, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-10 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamel et al.
	The claims are directed to a system for the detection and quantification of a pathogen associated with a sexually transmitted disease or infection in a specimen from a subject, said system comprising:
	(a) a purifying unit for removing interfering molecules that interfere with detection of a said pathogen,
	(b) a concentrating module for concentrating said pathogen,
	(c) a conjugate pad comprising labelled biorecognition molecules, each of which comprising a label and a biorecognition molecule, and
	(d) a detecting module comprising a membrane covered with a control line and one or more test lines,
	Wherein said concentrating module comprises a porous material precoated with components of an aqueous two-phase system (ATPS), wherein when a sample solution comprising said pathogen flows through said porous material, two separated phases are formed, wherein the pathogen is concentrated in one of two separated phases, and wherein positive results on said control line and one or more test lines indicate the presence of said pathogen in said subject.
	Kamel et al (WO 2017/041030; published March 2017, with priority to September 2015) disclose of a system for the detection and quantification of a pathogen associated with a sexually transmitted disease, wherein the bacterium comprises Treponema pallidum, which causes syphilis.  (See paragraphs 0022-0023; 0196).  Kamel et al further disclose the system comprises (a) a purifying unit for removing interfering molecules (filter).  (See paragraph 0109).  Kamel et al further disclose (b) a concentrating module.  (See paragraphs 0012-0013).  Kamel et al further disclose (c) a conjugate pad comprising labelled biorecognition molecules.  (See paragraph 0016; and 0110).  Kamel et al further disclose (d) a detecting module comprising a membrane covered with a control line and one or more test lines, wherein said concentrating module comprises a porous material precoated with components of an aqueous two phase system (ATPS).  (See paragraphs 0016; 0150; Figure 9).   Kamel et al further disclose that the to be detected pathogen flows through a porous material, creating two separated phases, wherein positive results on the control line and one or more test lines indicate the presence of the pathogen.  (See paragraph 0123; 220; Figure 9).  Kamel et al further disclose the porous material to comprise fiberglass paper.  (See paragraph 0096).  Kamel et al further disclose of ATPS components of polymers polyvinyl pyrrolidone, potassium phosphate salts.  (See table 1).  Kamel et al further disclose of surfactants.  (See paragraph 0032).  
Accordingly, Kamel et al disclose of each and every limitation of the instantly filed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al in view of Christensen et al.
    The claims are directed to a system for the detection and quantification of a pathogen associated with a sexually transmitted disease or infection in a specimen from a subject, said system comprising:
	(a) a purifying unit for removing interfering molecules that interfere with detection of a said pathogen,
	(b) a concentrating module for concentrating said pathogen,
	(c) a conjugate pad comprising labelled biorecognition molecules, each of which comprising a label and a biorecognition molecule, and
	(d) a detecting module comprising a membrane covered with a control line and one or more test lines,
	wherein said concentrating module comprises a porous material precoated with components of an aqueous two-phase system (ATPS), wherein when a sample solution comprising said pathogen flows through said porous material, two separated phases are formed, wherein the pathogen is concentrated in one of two separated phases, and wherein positive results on said control line and one or more test lines indicate the presence of said pathogen in said subject, wherein the purifying unit comprises a purifying agent that forms a precipitate by reacting with interfering molecules.
The teachings of Kamel et al are set forth above.
Kamel et al do not teach of purifying units comprising a purifying agent that forms a precipitate by reacting with interfering molecules.
Christensen et al (US Publication 2009/0286966) is in the field of keeping a specific protein in solution including antibodies and teaches purifying agents that form a precipitate, which is retained in the purifying unit and does not migrate with the liquid flow.  (See abstract, paragraph 0024, 0040).  Christensen et al further teach of the use of citric acid salts.  (See paragraph 0029).
Accordingly, it would have been prima facie obvious to have taken the system device as taught by Kamel et al and to have incorporated a purifying agent which precipitates out interfering proteins.  One would have been motivated to produce such a combination based on the success demonstrated by Christensen et al in removing interfering molecules.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 24, 2022